Gordon Rees Scully Mansukhani, LLP

275 Battery Street, Suite 2000

San Francisco, CA 94111

Cas

~~,

NO DN NO NO DYNO HNO NO NO NO we
COO sn DW WNW BR WH HO &S& OO CO Wn DB WN BP WO YPN K& DO Dns DO FP W NY

Spencer P. HUGRET (SBN 240424)

shugret(Wersm.com

Molly J. Srowka (SBN 190133)
mmrowka@grsm.com
Embarcadero Center West

275 Battery Street, Suite 2000
San Francisco, CA 94111
Telephone: (415) 986-5900
Facsimile: (415) 986-8054

DYKEMA GOSSETT PLLC
John M. Thomas (SBN 266842)
jthomas@dykema.com

2723 South State Street, Suite 400
Ann Arbor, MI 48104

Telephone: (734) 214-7613
Facsimile: (734) 214-7696

Attorneys for Defendant

FORD MOTOR COMPANY AND
EAGLE MOTORS INC., DBA,
PASO ROBLES FORD LINCOLN

Additional counsel listed on signature page

IN RE: FORD MOTOR CO. DPS6
POWERSHIFT TRANSMISSION
PRODUCTS LIABILITY
LITIGATION

THIS DOCUMENT RELATES ONLY

Hobart, Jeff v. Ford Motor Company, et
al., 2:18-cv-01893-AB-FFM

 

 

e 2:18-ml-02814-AB-FFM Document 309 Filed 05/28/19 Page1of2 Page ID #:11837

GORDON REES SCULLY MANSUKHANI LLP

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. 2:18-ML-02814-AB (FFMx)

Assigned to Hon. Andre Birotte, Jr.
Courtroom:7B; Magistrate Fredrick F.
Mumm

ITEMIZATION OF FEES AND
COSTS PER ORDER GRANTING
IN PART FORD MOTOR
COMPANY’S MOTION FOR
SANCTIONS AGAINST
PLAINTIFF’S COUNSEL

Pursuant to this Court’s Order Granting in Part Ford Motor Company’s Motion
for Sanctions Against Plaintiff's Counsel [Doc. 284], Ford submits an Itemization of
the Attorneys’ Fees, Transportation Fees, and Court Reporter Fees incurred in

conjunction with the February 13, 2019 deposition of Plaintiff Hobart, and the

 

 

 

ITEMIZATION OF FEES AND COSTS PER ORDER GRANTING IN PART FORD MOTOR
COMPANY'S MOTION FOR SANCTIONS AGAINST PLAINTIFF’S COUNSEL

 
Gordon Rees Scully Mansukhani, LLP

275 Battery Street, Suite 2000

San Francisco, CA 94111

Cas

DT OO DA NI DN FBP W PO —

ho bo dO bo bo ho ho ho N — a — — — — — — — an
CO NI DN A BR WD NY —|§ CO ODO Wn DWH HP WW HP

@ 2:18-ml-02814-AB-FFM Document 309 Filed 05/28/19 Page 2of2 Page ID #:11838

Attorneys’ Fees incurred in the preparation of Ford’s Motion for Sanctions for

Attorney Misconduct Against Plaintiff's Counsel and documents supporting said

Motion, attached as Exhibit A.

Dated: May 28, 2019

 

 

Respectfully submitted,

GORDON REES SCULLY
MANSUKHANTI, LLP

/s/ Spencer P. Hugret
By:

 

Spenicer P. Hugret
olly J. Mrowka

DYKEMA GOSSETT PLLC
John M. Thomas

SHOOK, HARDY & BACON
Amir Nassihi

Attorney for Defendants
FORD MOTOR COMPANY

2

ITEMIZATION OF FEES AND COSTS PER ORDER GRANTING IN PART FORD MOTOR
COMPANY’S MOTION FOR SANCTIONS AGAINST PLAINTIFF’S COUNSEL

 
